224 Ga. 693 (1968)
164 S.E.2d 123
GOLDBERG et al.
v.
MONROE et al.
24850.
Supreme Court of Georgia.
Submitted September 12, 1968.
Decided October 10, 1968.
John R. Calhoun, for appellants.
Joseph B. Bergen, for appellees.
DUCKWORTH, Chief Justice.
Where, as here, the judgment appealed from is one overruling general and special demurrers to a petition for specific performance, injunctive and other relief, and the lower court did not certify within 10 days of the order that "it is of such importance to the case that immediate review should be had," the appeal is premature, and we have no alternative but to dismiss it. Code Ann. § 6-701 (Ga. L. 1965, p. 18; as amended, Ga. L. 1968, pp. 1072, 1073).
Appeal dismissed. All the Justices concur.